PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
  United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.



	


INTERNATIONAL BUSINESS MACHINES CORP.
C/O Heslin Rothenberg Farley & Mesiti P.C.
5 Columbia Circle
Albany, NY 12203 

 In re Application of:
 ASHTON, MIRIAM R.   et al.
 Serial No.: 15/131,648
 Filed:  04/18/2016
 Docket:  END920100038US2

::::
:
::


DECISION ON PETITION 
UNDER 37 CFR 1.181



This is a decision in response to the petition filed on June 14, 2021 requesting withdrawal of the finality of the office action mailed on April 14, 2021.  

The petition is DISMISSED-AS-MOOT.


Prosecution History

A review of the record shows:

On August 29, 2019, Applicant submitted a response to the FOAM mailed on 06/11/2019. The Applicant amended claims 7, 9, 12, 13, 14, and 18. Applicant cancelled claims 6, 15, and 17.  Applicant added new claims 21, 22, and 23.
On April 14, 2021, a final Office action was mailed. 
The final Office action rejected claims 14, 16, 18-20, 21, and 23 under 35 USC 112(b) as being indefinite.
The final Office action rejected claims 1, 5, 8-10, 13, and 18-23 under 35 USC 103(a) as being unpatentable over Ligeti, et al. (US 2004/0143746) (“Ligeti”) in view of Multerer, et al. (US 2006/0064761) (“Multerer”) and Kapur (US 7,231,370).  
The final Office action rejected claim 2 under 35 USC 103(a)
The final Office action rejected claims 3-4 under 35 USC 103(a) as being unpatentable over Ligeti in view of Kapur and Multerer as applied to claim 1 above, and further in view of D’Alo, et al. (US 2007/0005505) (“D’Alo”). 
The final Office action rejected claims 11 and 16 under 35 USC 103(a) as being unpatentable over Ligeti in view of Kapur and Multerer as applied to claims 1,9, and 14 above, and further in view of Smith, et al. (US 6,918,038) (“Smith”).

On June 14, 2021, Applicant filed a response after final action with no amendments to the claims.

On June 14, 2021, Applicant filed the instant petition requesting withdrawal of finality of the April 14, 2021 final Office action.

On July 22, 2021, Examiner issued an Advisory Action.

On August 16, 2021, Applicant filed amended claims.

On August 24, 2021, the Examiner issued a notice of allowance.

Discussion and Analysis
In the petition, applicant argued that the Examiner improperly made the action of April 14, 2021 final and requested removal of the finality. On August 24, 2021 the Examiner issued a notice of allowance, essentially withdrawing finality of the Office action dated April 14, 2021 and therefore rending applicant’s request to withdraw finality moot.
Therefore, Petitioner’s request is hereby DISMISSED-AS-MOOT.

Any inquiry regarding this decision should be directed to Marc Jimenez, Training Quality Assurance Specialist, at (571) 272-4530.



/TARIQ R HAFIZ/__________________  
Tariq Hafiz
Technology Center 3600
(571) 272-5350

/MJ/ 08/24/2021